Citation Nr: 0935685	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an unspecified left-
sided disorder, alternatively diagnosed as hemiparesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1972 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision dated 
in by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.


FINDING OF FACT

The medical evidence of record shows that the appellant's 
unspecified left-sided disorder, alternatively diagnosed as 
hemiparesis, is not related to his military service or to a 
service-connected disability.


CONCLUSION OF LAW

An unspecified left-sided disorder, alternatively diagnosed 
as hemiparesis, was not incurred in or aggravated by active 
service, nor is it proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appellant, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in June 2004 and May 2009, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
The appellant's claim was readjudicated in the July 2009 
Supplemental Statement of the Case.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant 


was provided a VA examination to determine the presence and 
nature of any left-sided condition and, if any present, the 
severity and etiology thereof.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty service 
from April 1972 to May 1976.  The appellant originally filed 
a claim of entitlement to service connection for an 
unspecified left-sided disorder in April 2004, which was 
denied in October 2004.  In February 2009, the Board remanded 
the claim for further development, including scheduling the 
appellant for a VA examination, which was conducted in June 
2009.  Herein, the claim has been remitted to the Board for 
further appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical 


evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

A review of the appellant's February 1972 enlistment 
examination revealed no complaints of or treatment for any 
symptoms relevant to an unspecified left-sided disorder or 
hemiparesis.

In September 1975, the appellant was evaluated for complaints 
of left-sided muscle weakness.  The resulting treatment 
report indicated that the appellant had been treated earlier 
that month for similar complaints.  He was provided a 
diagnosis of conversion reaction disorder and referred for 
psychiatric evaluation.

A January 1976 treatment report demonstrated that the 
appellant was in the hospital in September 1975 for an 
unspecified period of time with "acute hemiparesis" that 
ultimately "cleared."  In January 1976, the appellant 
complained that he continued to experience left-sided 
deceased strength since the September 1975 treatment.  The 
diagnosis was rule out "M.S." and rule out "S.O.C." 

In March 1976, the appellant underwent a separation 
examination.  During this examination, the appellant only 
reported problems related to the arches of his feet.  The 
resulting examination report did not indicate that the 
appellant complained of or was treated for symptoms relevant 
to an unspecified left-sided disorder or hemiparesis.  An 
unspecified left-sided disorder or hemiparesis was not 
clinically found.

In addition to the above cited evidence, the appellant's 
service treatment records are replete with complaints of and 
treatment for low back pain resulting from an inservice fall 
and two motor vehicle accidents.  None of the appellant's 
service treatment records, however, relate an unspecified 
left-sided disorder or hemiparesis to the inservice fall or 
to the motor vehicle accidents.

In May 1997, the appellant was treated for complaints of low 
back pain that radiated down both of his legs.  The appellant 
denied any bowel or bladder dysfunction.  Upon physical 
examination, the appellant demonstrated deep tendon reflexes 
of 2-3+ for his upper extremities and 2-3+ for ankle jerk, 
bilaterally, with unsustained clonus, right greater than 
left.  Motor and sensory acuity were found to be intact.  The 
diagnosis was chronic low back pain with radicular symptoms.  
No mention was made of an unspecified left-sided condition or 
hemiparesis.

In July 1999, the appellant complained of numbness on the 
left side of his face and poor vision.  At a follow-up 
appointment the appellant complained of blurred vision, 
chronic low back pain with lower extremity weakness, and 
intermittent paresthesis of the left side of his body, 
including the left side of his face.  Deep tendon reflexes, 
motor, and sensory assessments were normal.  The diagnosis 
was chronic low back pain, refractive error, paresthesis, and 
nicotine addiction.  An etiological opinion of the 
paresthesis was not provided.

In June 2000, the appellant underwent radiological 
examination of his spine.  The diagnoses were (1) mild facet 
joint hypertrophy, right greater than left, with no 
compressive lesion and (2) grade 1 spondylolisthesis and 
chronic bilateral defects in the pars interarticularis, with 
a Schmorl's node extending into the inferior endplate of L5; 
a diffuse disc and osteophyte protrusion; disc material 
contacting both transiting S1 nerve roots; bilateral neural 
foraminal stenosis; and mild foraminal compression of the 
exiting L5 nerve roots, right greater than left.

In July 2000, the appellant was found to have very minimal 
spondylolisthesis at L5-S1, 20 years of progressive low back 
pain, and radicular symptoms.  The appellant also had 
"atrophy is his weak left leg."  Upon physical examination, 
the appellant demonstrated decreased sensation to the left 
anterior lateral leg and dorsal foot, but normal sensation to 
the posterior calf and lateral foot.  The diagnosis was 
chronic left L-5 radiculopathy.

In October 2000, the appellant underwent 2-level diskectomy 
and fusion.  The pre-operative diagnosis was 
spondylolisthesis L5-S1 with L5-S1 annular tear.  Pre-
operative magnetic resonance imaging (MRI) revealed grade 1 
spondylolisthesis at L5-S1, an annular tear at L5-S1 with 
severe degenerative disc disease, and chronic pars disease 
with instability at L5-S1.  Significantly, the MRI revealed 
that he had disc contact with both transient S1 nerve roots.  
The post-operative diagnosis was chronic radiculopathy 
secondary to L5-S1 spondylolisthesis.

In July 2001, a Work Assessment and Readiness interim report 
demonstrated that the appellant reported strength gains and 
increases regarding lifting ability.

In November 2001, the appellant underwent a VA examination 
pursuant to his claim of entitlement to service connection 
residuals of a low back injury with lumbar disc disease, 
status post 2-level diskectomy with fusion, L5-S1.  The 
appellant reported that prior to the October 2000 surgery, he 
experienced ongoing, progressive lower back pain and had pain 
in his posterior buttocks and legs.  After the October 2000 
surgery, the appellant reported improved symptoms, but worse 
with bending, straightening up, and twisting.  The relevant 
aspect of the physical examination demonstrated that the 
appellant scored 5 on a 5-point scale on his manual motor 
testing with respect to his lower extremities, bilaterally.  
The diagnosis was status post 2-level fusion in the lower 
lumbar area with continued mechanical back pain.

The appellant underwent a VA examination in December 2002.  
The circumstances giving rise to the appellant's low back 
disorder were detailed and his relevant medical history was 
reviewed.  Upon physical examination, the examiner found 3 on 
the 4-point Waddell sign scale and the appellant scored 5 on 
a 5-point scale for manual motor testing in his lower 
extremities, bilaterally, throughout all major musculature.  
Deep tendon reflexes were 1+ and symmetric.  The diagnosis 
was mechanical back pain post 2-level diskectomy and fusion.

In August 2002, the appellant's complaints included inability 
to cease use of tobacco, back pain status post laminectomy, 
hypertension, and "very atypical chest 


pain."  Upon physical examination, the appellant's gross 
motor and sensory acuity showed no neurological deficits. 

In October 2003, the appellant complained of continued severe 
back pain, back spasms, and severe pain his legs when he 
sneezed or coughed.  The diagnosis was L5-S1 pseudarthrosis.

In January 2004, the appellant underwent a third VA 
examination to evaluate his spine.  Upon physical 
examination, the appellant scored 5 on a 5-point scale in 
terms of range of motion testing in all major lower extremity 
musculature, bilaterally.  Deep tendon reflexes were 2+ and 
symmetric.

In April 2004, the appellant stated that he was hospitalized 
for nine days while on active duty service because "the left 
side of [his] body was not functioning properly."  The 
appellant asserted that doctors could not find anything wrong 
with him and that he was referred to a psychiatrist.  
According to the appellant, the psychiatrist opined that his 
"complications" were due to stress resulting from an early 
discharge from active duty service.

In June 2004, the appellant stated that his unspecified left-
sided condition was due to stress.  The appellant claimed 
that his stress was due to or associated with posttraumatic 
stress disorder.

In January 2005, the appellant asserted that he experienced 
an unspecified injury during his active duty service that 
caused "impaired functioning" to the left side of his body.  
As a result of this injury, he spent 9 days in the hospital.  
The appellant further asserted that he continued to 
experience "[i]nstances" of failure to perform certain 
unspecified functions with the left side of his body.  He 
echoed his claim that a doctor has linked these failures to 
stress generated as a result of his "untimely" dismissal 
from active duty service.

In February 2005, J.K.W., M.D., opined that the appellant 
experienced severe neuroforaminal stenosis involving the L4 
nerve roots at the motion segment immediately above his 
spinal fusion in addition to the spondylolisthesis.  Dr. W. 
further opined that the appellant experiences ongoing severe 
nerve entrapment at L4, which needed to be addressed 
surgically.

In June 2009, the appellant underwent VA examination to 
ascertain the presence of any left-sided condition and, if 
any present, whether that condition was etiologically related 
to either his active duty service or a service-connected 
disability.  As reported by the appellant, at some point in 
1974, he awoke and fell off of his top bunk onto the floor.  
When he attempted to get up off of the floor, he had no 
control over the left side of his body.  He stated he was 
hospitalized for 9 days with hemiparesis and was told that 
his symptoms were due to "stress."  It was reported that 
the symptoms associated with the hemiparesis spontaneously 
resolved.  The appellant further stated that he did not 
experience another episode of transient left hemiparesis 
until 1995.  At that time, his condition was tentatively 
diagnosed as a cerebrovascular accident, but that such 
diagnosis was subsequently "reversed."  After the 1995 
episode of transient left hemiparesis, the appellant 
complained of persistent diminished sensation in his left 
upper extremity and difficulty holding objects.  At the June 
2009 examination, the appellant also complained of decreased 
control and numbness of the left lower extremity.  At this 
examination, the appellant did not complain of pain and his 
ambulation was unaffected.

After reviewing the appellant's service treatment records and 
relevant post-service medical history, the examiner 
administered a physical examination that demonstrated muscle 
bulk, tone, and strength that was normal in all four 
extremities; trace diminished strength for left dorsiflexion, 
plantar flexion, and grip; grossly diminished light touch 
sensation on the left side of his body; mildly diminished 
left hand dexterity for twisting, pulling, and grasping; 
reflexes that were 3+ for left knee, 2+ for right knee, trace 
right ankle, and 2+ left ankle; and a normal gait.

The diagnosis was mild left hemiparesis of unknown etiology.  
The examiner further opined:

I cannot ascertain the etiology of the 
[appellant's] trace weakness in his left 
foot and hand[,] nor of his mildly 
diminished left-sided light touch 
sensation.  It is not definitely 
demonstrated in the medical records, 
however, that this was a chronic ongoing 
condition in the military.  No clear 
etiology is suggested for his symptoms.  
I believe it is less likely as not that 
the [appellant's] current condition was 
incurred in [active duty] service or is 
otherwise related active military 
service.  These episodes as described 
appear to have been transitory, and 
there is no evidence to suggest a 
connection between these transitory 
episodes and the findings on today's 
examination.  I also believe it is less 
likely as not that his condition is 
approximately due to[,] or the result 
of[,] or permanently aggravated by the 
[appellant's] service-connected 
residuals of low back injury with lumbar 
disk disease status post two level 
diskectomy with fusion L5-S1.

Preliminarily, service-connection for residuals of low back 
injury with lumbar disc disease, status post two-level 
diskectomy with fusion, L5-S1, was granted in March 2002 and 
that a 40 evaluation has been assigned thereto, effective May 
2, 2000.  Thereafter, VA twice revised the criteria for 
evaluating disabilities of the spine; one revision became 
effective September 23, 2002, the other became effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. 
Reg. 51454-51458 (2003).  These amendments created new 
diagnostic criteria, including provisions for assigning 
separate evaluations for orthopedic and neurological symptoms 
for intervertebral disc syndrome.  In February 2003, under 
the amended criteria, separate 10 percent evaluations were 
granted based on neurological manifestations of his service-
connected residuals of low back injury with lumbar disc 
disease, status post two-level diskectomy with fusion, L5-S1, 
which included radiculopathy and numbness in his lower 
extremities, bilaterally.  Consequently, to the extent that 


the appellant's claim herein contemplates lower extremity 
neurological symptoms that overlap the lower extremity 
neurological symptoms associated with his service-connected 
residuals of low back injury with lumbar disc disease, status 
post two-level diskectomy with fusion, L5-S1, a separate 
disability rating cannot be assigned.  38 C.F.R. § 4.14 
(2008); Estaban v. Brown, 6 Vet. App. 259 (1994).

At several points during the pendency of this appeal, the 
appellant asserted that his current unspecified left-sided 
condition, alternatively diagnosed as mild left-sided 
hemiparesis, was due to posttraumatic stress disorder.  
Service connection for posttraumatic stress disorder is not 
in effect and was specifically denied in October 2004.  As 
such, his current unspecified left-sided condition, 
alternatively diagnosed as mild left-sided hemiparesis, 
secondary to posttraumatic stress disorder is denied as a 
matter of law.  38 C.F.R. § 3.310(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  When the fact of chronicity inservice is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  The 
evidence of record demonstrates that the appellant was 
treated for an episode of acute hemiparesis in September 
1975, which spontaneously resolved.  As demonstrated by the 
March 1976 separation examination, the appellant did not 
complain of nor was he treated for an unspecified left-sided 
disorder, hemiparesis, or impaired functioning of the left 
side of his body.  Further, the appellant stated during the 
June 2009 VA examination that after the inservice episode of 
acute hemiparesis, he did not experience another episode 
until 1995, approximately 19 years after his discharge from 
active duty service.  As such, the evidence of record is not 
supportive of a finding that the appellant experienced a 
chronic, inservice unspecified left-sided condition or 
hemiparesis.  Consequently, a showing of continuity after 
discharge is required to support the claim.  Id.

The first post-service evidence of record demonstrating 
treatment for an unspecified left-sided disorder or 
hemiparesis was dated in July 1999.  However, during the June 
2009 VA examination, the appellant asserted that the first 
time that the experienced an episode of the unspecified left-
sided condition or mild left-sided hemiparesis after service 
was in 1995, approximately 19 years after the appellant's 
discharge from active duty service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991).  As such, service connection for 
an unspecified left-sided condition, alternatively diagnosed 
as hemiparesis, based on a continuity of symptomatology is 
not warranted.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999) 
(holding that continuity of symptomatology may be established 
if an appellant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology).

To the extent that the appellant asserts that his current 
unspecified left-sided condition, alternatively diagnosed as 
mild left-sided hemiparesis, is related to his active duty 
service or related a service-connected disability, the Board 
finds that as a layman, his statements are not competent 
medical evidence on the etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record does not demonstrate that the appellant possess the 
ability, knowledge, or experience to provide a competent 
etiological opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 494.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion of record 
concerning the etiology of the appellant's current 
unspecified left-sided condition, alternatively diagnosed as 
mild left-sided hemiparesis, is negative to the appellant's 
claim.  

Thus, in the absence of competent medical evidence that the 
appellant's current unspecified left-sided condition, 
alternatively diagnosed as mild left-sided hemiparesis, is 
related to his active duty service or to a service-connected 
disability, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for an unspecified left-sided disorder, 
alternatively diagnosed as hemiparesis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


